651 So. 2d 1320 (1995)
Felix J. GUZMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 95-430.
District Court of Appeal of Florida, Fifth District.
March 31, 1995.
Felix J. Guzman, Jasper, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee and Steven J. Guardiano, Senior Asst. Atty. Gen., Daytona Beach, for respondent.
PER CURIAM.
This petition is for a writ of habeas corpus in which the petitioner seeks to file a belated appeal. The petitioner alleges he never received actual copies of the trial court's orders denying his motion for jail credit filed pursuant to Florida Rules of Criminal Procedure 3.800(a).
We ordered a response from the State of Florida. The response fails to refute the petitioner's claim that he never received actual copies of the trial court's orders. Although the error may have been caused by the petitioner's transfer from one correctional institution to another, the petitioner is still *1321 entitled to a belated appeal. Farngiamore v. State, 633 So. 2d 118 (Fla. 5th DCA 1994); Jenkins v. State, 603 So. 2d 641 (Fla. 5th DCA 1992).
The petition is granted and Guzman is permitted to file a belated notice of appeal with the clerk of the trial court within 30 days from the date of this opinion.
PETITION GRANTED.
HARRIS, C.J., and DAUKSCH and THOMPSON, JJ., concur.